Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/943,354 is responsive to the Request for Continued Examination (RCE) filed on 05/18/2022. Claims 1 and 8 have amended. Currently, claims 1-8 are presented for examination.

	Response to Arguments
3.	Applicant’s remarks, see pages 5-9, with respect to the amendment and argument have been fully considered and are persuasive.  Therefore, all rejections have been withdrawn. There are no issue(s) remaining.

Allowable Subject Matter
4.	Claims 1-8 are allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: The claims are drawn to a method performed by a transcoding server configured with heterogeneous processors, the method comprising: wherein predicting the transcoding information includes sequentially predicting a transcoding time of each resolution based on a bitrate of a highest resolution of a plurality of resolutions by applying multi-regression analysis. The prior art(s) fails to explicitly disclose, suggest or teach the combination of the limitations as recited above, when considered as a whole. The combination of above limitations as presented distinguish the independent claims over the prior art(s), rendering it for allowance. No strong motivation is found to combine the prior arts of the record to teach the combination of said limitations.
	Most Pertinent Prior Art(s):
Rehan et al. (US 2015/0195328 A1)
BAE et al. (US 2021/0306641 A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486